Citation Nr: 1419884	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a three month extension of a temporary total rating beyond July 31, 2009, based on the need for convalescence following May 2009 surgery associated with service-connected right shoulder disability.

2. Entitlement to an extension of a temporary total rating beyond October 31, 2009, based on the need for convalescence following May 2009 surgery associated with service-connected right shoulder disability. 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active military service from May 1990 to March 1993. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to an extension of a temporary total rating beyond October 31, 2009, based on the need for convalescence following May 2009 surgery associated with service-connected right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


There is a showing of severe postoperative residuals following May 2009 shoulder surgery warranting a three-month extension from August 1, 2009, through October 31, 2009, but not beyond, of a previously assigned temporary total rating.


CONCLUSION OF LAW

The criteria for a three-month temporary total rating extension from August 1, 2009, through October 31, 2009, but not beyond, for right shoulder disablement, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has not been informed, via RO correspondence, of the criteria for an extension of his temporary total rating.  Not all notice errors require corrective action.  Rather, the question of whether 38 C.F.R. § 19.9 requires that the matter be remanded for correction of the error is because such action is essential for a proper appellate decision.  This the Board views in light of the rule of prejudicial error, which provides that if the error is not prejudicial to the claimant, it is harmless error and therefore requires no correction. See generally, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).

Here, the Veteran was provided with a statement of the case in November 2010 that included the regulatory text (38 C.F.R. § 4.30) explaining to him what is required for a grant of an extension of his temporary total rating.  Further, the Veteran's February 2010 statement demonstrated a basic knowledge of what was needed to grant his claim.  Based on the foregoing, together with the opportunity that the Veteran has had to meaningfully participate in the processing of this matter, that is, to offer argument and to submit evidence or request that VA obtain evidence, the Board finds that there has been no prejudice to the Veteran resulting from the defects in VCAA notice and that a remand is not necessary to inform the Veteran of that which a person would already understand given the facts of this case.

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini. However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In December 2009 RO correspondence the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that the evidence of record contains the Veteran's VA treatment records pertaining to the May 2009 surgery and post-operative VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  Further, the medical records and examinations associated with the claims file contain sufficient information to decide the issue on appeal.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

Service connection for a right shoulder condition was initially granted in a June 1998 rating decision.  The service-connected shoulder condition is currently characterized as status post right shoulder reconstruction (dominant), and is rated as 30 percent disabling, effective August 1, 2009. 

On May 8, 2009, the Veteran underwent arthroscopic anterior stabilization of the right shoulder with capsulorraphy and removal of loose bodies. See VA Operative Report.  He was granted entitlement to a total disability rating for convalescence under 38 C.F.R. § 4.30 from May 8, 2009, to August 1, 2009. See November 2009 Rating Decision. 

In December 2009, the Veteran submitted a statement requesting an extension of his temporary total rating, asserting that he was unemployable while going through post-operative recovery from the May 2009 surgery. See December 2009 Claim for Extension, VA Form 21-0820. 

In January 2010, the RO denied an extension of the temporary total rating.  The Veteran submitted a Notice of Disagreement in February 2010, arguing that he should be entitled to a period of convalescence longer than what he received.  He stated that his orthopedic physician, Dr. Wells, had not yet released him to full-time work duty, and that he was only released to sedentary work as of December 2009.  He thus asserted that he was entitled to at least 7 months of convalescence following the May 2009 shoulder surgery.  

A Statement of the Case was issued in November 2010, and the Veteran submitted correspondence in December 2010, which was accepted by the RO in lieu of a VA Form 9.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b). 

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30. Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury." Felden, 11 Vet. App. at 430.  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id.  

In this case, the Veteran's right shoulder surgery occurred on May 8, 2009, and his assigned total disability rating terminated on August 1, 2009.  Accordingly, he essentially was granted a 3 month period for convalescence.  

VA treatment records showed that the Veteran underwent right shoulder surgery on May 8, 2009, and was discharged that same day with no noted complications.  

A May 22, 2009, orthopedic progress note showed that the Veteran's shoulder had been in a sling for 2 weeks and without any physical therapy.  He complained of pain with any movement.  He requested more Percocet and a shoulder immobilizer brace; he was fearful that he would dislocate the shoulder while sleeping. 

A May 26, 2009, VA post-operative physical therapy note showed that the Veteran's shoulder had been in a sling since the previous Friday; he reported pain in the anterior shoulder and tenderness in the posterior shoulder.  Pain was described as a 7 to 8 out of 10 on the pain scale, and it increased with range of motion.  Range of motion was very guarded; there was swelling of the right shoulder; and he endorsed intermittent shooting pains going up the right upper extremity.  

A June 1, 2009, VA post-operative psychical therapy note showed complaints of shoulder soreness; the Veteran stated that he was afraid to move his arm.  The physical therapist suggested that he might benefit from use of TENS unit at home to manage pain.  The physical therapist also stated that he needed to decrease the amount of guarding, however, the Veteran was still concerned about dislocation/pain. 

A June 23, 2009, VA post-operative physical therapy note showed that the Veteran reported catching his arm/shoulder in his sling while sleeping and felt his shoulder shift.  A June 25, 2009, PT note again indicated complaints of getting his arm/shoulder caught on the blankets at night; he reported that he was afraid of dislocating the shoulder again and "ruining" the surgery.  

An August 11, 2009, VA orthopedic note showed that the right shoulder was "still quite painful" despite going to PT two times per week.  Abduction was to 45 degrees, but the physician noted that the Veteran was barely able to reach his back pocket.  Progress was noted as "slow."  He re-issued a shoulder sling/immobilizer. 

An August 27, 2009, VA PT note showed that the Veteran was frustrated with the level of tightness in his shoulder and complained that the arm was "really weak" despite exercises.  The assessment was moderate tightness, improved flexion with exercises, and still very weak antigravity.  The physical therapist noted continued muscle guarding. 

A September 4, 2009, VA PT note showed that the Veteran's mobility had improved, but that there was guarding and restrictive tightness.  A September 8, 2009, VA PT note reflected that the Veteran was showing slow gains in strength. 

A September 14, VA PT note showed that the Veteran reported that he had strained the shoulder over the weekend; he endorsed soreness.  The physical therapist noted increased guarding, but improved mobility after manual therapy.  Limitation with external rotation was also noted. 

The Veteran underwent a VA shoulder examination on September 23, 2009.  He reported that he had been unemployed since the prior year and that he was unable to continue work because of his right shoulder pain.  The examination report noted that the Veteran had undergone three surgeries for his right shoulder, and that his current symptoms included constant pain (6/10 on the pain scale), swelling, instability, and decreased mobility.  Medications included Percocet for pain and Motrin for swelling.  He stated that, approximately 2 months after the May 2009 surgery, he caught his shoulder sling on a blanket while sleeping and felt it "slip out."  His activities of daily living were affected to the extent that he was unable to lift anything, do any overhead work, and could not sleep on the right shoulder due to fear of re-dislocation.  The Veteran reported that his shoulder would jerk up and down whenever he tried to run; he could only lift 3 pounds as per his physical therapy.  He no longer had a sling for his shoulder, but did use a TENS unit.  He reported frequent flare-ups.  Objective examination of the right shoulder revealed muscle atrophy, a large scar, slight tenderness on palpation of the anterior shoulder, and range of motion as follows: flexion to 90 degrees, with complaints that he could not move any further; abduction to 30, slowly to 45 degrees, with complaints of pain; internal rotation was to 60 degrees; and external rotation was to 30 degrees, with complaints of severe pain.  (Emphasis added).  The examiner noted that the Veteran had not taken his pain medication that day and that there was a lot of guarding "because he is trying to avoid dislocation."  The diagnosis was status post multiple surgeries, right shoulder, with residual scars and limitation of range of motion.  

In an October 9, 2009, VA PT treatment note the Veteran reported that he was still guarding his arm.  He was able to attain shoulder flexion to 150 degrees, abduction to full range, and external rotation to 50 degrees, but only after manual treatment. 

In an October 30, 2009, VA PT treatment note the Veteran reported that he had jammed his shoulder and had not moved it much since that time.  Objectively, there was increased guarding, with improved mobility after therapy. 

In a December 1, 2009, VA orthopedic note, Dr. Wells (the Veteran's orthopedic physician), indicated that the Veteran continued to have pain and limited range of motion (flexion to 100 degrees, abduction to 45 degrees, and external rotation to 10 degrees).  The assessment was "slightly improved."  

In a contemporaneous letter, Dr. Wells indicated that the Veteran could return to work in one week, but was limited to sedentary work and no lifting of the right arm. 

In February 2010, the Veteran's treating orthopedic physician, Dr. Wells, submitted a letter indicating that the Veteran was diagnosed with chronic right shoulder instability with recurrent shoulder subluxations.  He noted that the Veteran underwent surgery on May 8, 2009, for right shoulder instability (both pre- and post-operative diagnosis), which included arthroscopic removal of loose bodies and arthroscopic anterior stabilization and repair and anterior capsulorraphy.  Dr. Wells stated that normal convalescence time for such was approximately 6 to 12 months.  He further noted that the Veteran could return to work with restrictions, including sedentary use of right upper extremity. 

The record indicates that the Veteran has shown the need for post-surgical convalescence for three months beyond August 1, 2009, due to severe postoperative residuals.  In particular, the Board can find no indication that from August 1, 2009, through October 31, 2009, the Veteran was able to perform overhead movements or approach full range of motion in any plane without experiencing pain (sometimes severe in nature) and/or without the assistance of manual therapy.  On August 11, 2009, he was re-issued a sling/immobilizer for his shoulder after his orthopedic physician found that the Veteran was barely able to reach his back pocket.  The Veteran continued to experience multiple subluxations/dislocations of the right shoulder during this post-operative time period, and both the physical therapist and Dr. Wells noted ongoing stiffness, increased guarding, and overall slow recovery of the right shoulder following his May 2009 surgery.  

In addition to reviewing the severity of a Veteran's postoperative residuals following surgery, evidence that the Veteran would not return to a state of health sufficient for employment is a factor to be taken into consideration when evaluating a claim under 38 C.F.R. § 4.30. Felden, 11 Vet. App. at 430-31.  Indeed, under VA regulations, disability compensation is generally based on the level of impairment of a Veteran's earning capacity. 38 C.F.R. §§ 3.321(b)(1), 4.1.  In this case, Dr. Wells indicated that the normal period of convalescence for the Veteran's type of shoulder surgery was 6 to 12 months; he stated that the Veteran could not return to work until December 2009, and even then, that his employment was to be limited to sedentary work (no lifting of the right arm). 

Upon resolution of all reasonable doubt in favor the Veteran and based on the evidence demonstrating employment difficulties and indicating severe postoperative residuals following May 2009 surgery, the Board finds that the Veteran has shown that he necessitated a three-month extension of his temporary total rating from August 1, 2009, through October 31, 2009. 

The practical effect of this decision is that the Veteran will now be in receipt of a three month extension (August 1, 2009, to October 31, 2009) beyond his initial temporary total rating that was in effect from May 8, 2009, and terminated on August 1, 2009.  Requests for further extensions of 1 or more months, and up to 6 months, must be approved by the Veterans Service Center Manager and can not be adjudicated by the Board at this time (38 C.F.R. § 4.30(b)) and is addressed in the remand portion of this decision.


ORDER

A temporary total rating extension through October 31, 2009, but not beyond that date, is granted, subject to laws and regulations governing monetary awards.


REMAND

While the Board has granted the Veteran a three-month extension of his temporary total rating, the three-month extension granted through October 31, 2009, does not represent the maximum extension time period available.  As such, the Veteran's claim remains in appellate status and is characterized as shown on the title page of this decision. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has demonstrated that he has required convalescence following his May 2009 right shoulder surgery through October 31, 2009.  Whether he is entitled to additional extensions of his temporary total rating may not be initially addressed by the Board but is left to the Veterans Service Center Manager as directed by 38 C.F.R. § 4.30(b).  As such, the Board finds that the AOJ should refer this matter to appropriate personnel for consideration pursuant to 38 C.F.R. § 4.30(b). 

The Board observes that a review of the record reveals that no additional evidentiary development is necessary at this time in order to allow VA to fulfill its duty to assist the Veteran.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should forward the case to the appropriate Veterans Service Center Manager for consideration of entitlement to an extension beyond October 31, 2009, of a temporary total rating for convalescence following right shoulder surgery in May 2009 under 38 C.F.R. § 4.30(b). 

2. Thereafter, adjudicate the issue of entitlement to an extension beyond October 31, 2009, of a temporary total rating for convalescence following right shoulder surgery in May 2009 under 38 C.F.R. § 4.30(b).  If the benefit sought is not granted to the fullest extent or to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


